Citation Nr: 9907204	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for multiple joint 
disability claimed as a residual of ionizing radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


REMAND

In February 1994, the veteran filed a claim for disability 
(degeneration of joints) secondary to exposure to radiation.  
In response to inquiries as to specific radiation exposure, 
the veteran claimed exposure to radiation during atmospheric 
testing in approximately 1953.  He did not know the name of 
the test shot, but he recalled that he was in the engine room 
of the vessel at the time.  His ship was declared as 
contaminated and they towed another ship back to Hawaii.  On 
reaching Pearl Harbor, they stayed on the vessel for several 
days to wash it down as it was extremely radioactive.  In the 
early 1970s, he believes residuals of this exposure began to 
manifest itself in the deterioration of his joints, and he 
was no longer able to work.  (See various statements of 
record as provided by the veteran to include his testimony at 
a personal hearing in January 1999.)

Clinical records available for review include private and VA 
records.  In May 1972, the veteran was seen by a private 
physician who noted that he saw the veteran at that time for 
complaints of pain in the knees, ankles, and feet.  There was 
a diagnosis of moderately severe and active rheumatoid 
arthritis.  Upon VA examination in October 1974, the 
veteran's knees, elbow, and wrists were tender, and he had 
visible swelling of the right knee.  His hand grip was weak 
bilaterally with no obvious deformity of the hands and 
fingers, but he was only able to make a fist with difficulty.  
He was unable to squat on his toes because of knee pain.  All 
joint motions were performed with difficulty.  Arthritis of 
multiple joints was the diagnosis.  

VA records from 1994 reflect treatment for degenerative joint 
disease of the left shoulder.  He underwent acromioplasty and 
hemiarthroplasty in February of that year.  A VA ionizing 
radiation report from March 1994 reflects that rheumatoid 
arthritis had been diagnosed, but that it had not confirmed.  
It was noted, however, that the veteran had undergone 
numerous procedures (e.g. replacement, acromioplasty) on 
various joints, to include the right knee, left ankle, left 
wrist, right elbow, left knee, and left shoulder over the 
years from 1975 to 1994.  He was also seen for complaints 
regarding his right index finger in July 1994.  

In an October 1995 statement, Marvin L. Colvin, D.O. stated 
that it was his opinion that it was "reasonable to consider 
that there is more than a coincidental relationship between 
the [radiation] exposure and [the veteran's] joint failure."  
Subsequent attempts by the RO to obtain this physician's 
qualifications in radiation disease and his scientific 
evidence for his opinion were unsuccessful.  

In June 1997, the Defense Special Weapons Agency (DSWA) 
submitted a radiation dose assessment, a Castle fact sheet, 
and an executive summary from a National Academy of Sciences 
report.  The veteran was confirmed as a participant of 
Operation Castle in 1954.  In the radiation dose assessment 
report, three scenarios were constructed in which the veteran 
might have been exposed to radiation.  In the worst of these 
possible scenarios, the veteran upward boundary of radiation 
dose was .9 rem.  The committed dose equivalent to bone was 
less than 0.1 rem.  

Upon VA examination on June 29, 1998, the examiner noted that 
the claims file was available for review.  The question at 
issue was reported to be whether rheumatoid arthritis could 
be ruled in or out, and if found, whether it was the result 
of radiation exposure.  The veteran had been disabled since 
1969 and had been exposed to radiation in 1953 in the South 
Pacific.  Currently, he had arthritis of multiple joints: 
left ankle, right and left hip, left wrist, right knee, left 
shoulder, and the right index finger.  The examiner reviewed 
the veteran's dose estimate as provided by the DSWA and X-ray 
reports that were available.  It was noted that severe 
degenerative joint disease was seen in the right wrist, and 
that this was noted to be questionable rheumatoid arthritis.  
Bone scan reportedly showed some increase in the knees and 
ankles.  A 1996 X-ray of the hands and wrists reportedly 
showed a history of seronegative rheumatoid arthritis and 
left second metatarsophalangeal (MP) joint.  The examiner 
ordered that X-rays of various joints be conducted and added 
that they would subsequently be reviewed by him/her self and 
another physician.  An opinion would be provided in an 
addendum to this examination report.  In the addendum, it was 
noted that these radiological reports were interpreted as 
showing some minor arthrosis.  There was no evidence of any 
avascular necrosis.  The examiner opined that "[o]n the 
basis of these x-rays, a diagnosis of radiation injury cannot 
be supported, at least in these particular joints."  

Upon additional examination on August 21, 1998, the physician 
identified as the examining provider noted that the claims 
file was requested but not available.  The report further 
appears to indicate that the evaluation was being performed 
in conjunction with a rheumatologist.  The veteran gave a 
history of inservice radiation exposure.  He subsequently did 
well until approximately 1970 when he developed a 
polyarthritis.  His medical history included multiple joint 
replacement including two on the left ankle, right knee, and 
left wrist, and the right wrist was fused.  He had undergone 
a total elbow and left shoulder replacement.  It was noted 
that the veteran had been diagnosed as seronegative 
rheumatoid arthritis.  He had poor mobility and loss of 
manipulative ability, but he was able to take care of himself 
and drive a car.  On examination, he had a rheumatoid 
shuffling gait, but was able to move about the examining 
room, mount and dismount the examining table.  Physical 
examination showed tenderness and swelling of joints and 
multiple joint limitation of motion.  Chronic rheumatoid like 
changes were seen in various joints.  The examiner's 
impression was of seronegative rheumatoid arthritis 
(rheumatoid-like disease, rheumatoid variant).  The examining 
provider stated that multiple X-rays and additional tests 
were to be conducted.  

In an addendum, the examining provider opined that there was 
no relationship between the rheumatoid-like arthritis and the 
veteran's exposure to radiation exposure.  It was added that 
"[t]he 16 year interval between the blast and his onset of 
joint symptoms militates against the radiation exposure 
causing his arthritis."  The addendum does not indicate 
whether the rheumatologist did not did not join in the review 
of the additional test results and the opinion.

On review of the record prepared thus far, the Board must 
regretfully conclude that the recent VA examination report in 
August 1998 was not adequate.  38 C.F.R. § 4.2 (1998).  The 
examining provider noted that although he requested that he 
have access to the veteran's claims file for review, it was 
not provided.  Thus, although the opinion was based upon the 
history provided by the claimant and still ultimately did not 
support the claim, the physician effectively indicated that 
he needed to base his opinion on a review of the complete 
record and he was not afforded the opportunity to do so.  
Further, the report appears to indicate that a rheumatologist 
was participating in the evaluation and at least in the 
initial conclusions.  Unfortunately, the report is not clear 
as to whether or not the rheumatologist participated in the 
further review of testing and the formulation of the opinion 
provided in the addendum.  For these reasons, the examination 
is inadequate.

Accordingly, further development is in order with the 
instruction detailed below:  

1.  The veteran may submit additional 
argument and evidence in support of his 
claim.

2.  The RO should take appropriate action 
to arrange for the same VA "examining 
provider" who prepared the August 1998 
opinion to again address the question of 
the degree of medical probability that 
the veteran's radiation exposure in 
service is causally related to any 
current multiple joint disability.  It is 
imperative that the physician be provided 
with the claims file and a copy of this 
remand to prepare his report.  The 
physician must indicate in the report 
that the claims file was made available 
to him and that it was reviewed.  
Further, the RO should request that the 
record also be reviewed by the 
rheumatologist who apparently was 
participating in the evaluation August 
1998.  An opinion from the rheumatologist 
should be made part of the record, either 
separately or jointly with that of the 
examining provider.  These physicians 
should attempt to provide a joint 
opinion, if possible.   

If either or both of the same physicians 
(the "examining provider" and 
rheumatologist) are no longer available 
to provide opinions, another 
appropriately qualified physician may be 
asked to review the claims file and 
provide an opinion as requested in place 
of the examining provider or in place of 
the rheumatologist.  If neither the 
examining provider nor the rheumatologist 
is available, at least one appropriately 
qualified physician may be asked to 
review the claims file and provide an 
opinion.  If any of these physicians 
believe that the further examination of 
the veteran is required in order to 
formulate the basis for the requested 
opinion, that examination should be 
provided.

3.  The RO should then review the 
examination reports and assure that they 
are in accordance with these requests.  
The record should be returned to the 
medical facility to correct any defects.  

4.  After the development requested has 
been completed, the RO should review the 
record and undertake any other indicated 
development deemed necessary, and 
readjudicate entitlement to service 
connection for multiple joint disability 
claimed as a residual of ionizing 
radiation exposure.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, a supplemental statement of the case 
should be issued to the veteran and his representative and 
they should be afforded a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


